DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng, Hai-Rong et al. (CN 103981090) (hereinafter Zheng, Hai-Rong et al.).
Regarding Claim 1, Zheng, Hai-Rong et al. teaches an intracellular delivery device (see Fig. 2) [Abstract, Paragraphs 0052-0053] including, a piezoelectric substrate (10, Fig. 2) having a working surface, at least one interdigitated transducer (20, Fig. 2) located on and in contact with the working surface, and a receptacle (30, Fig. 2) located on the working surface for accommodating a cell media [Paragraphs 0052-0055]; the cell media comprising a plurality of cells (34, Fig. 2) to be targeted for intracellular delivery [Paragraphs 0052-0057]; and therapeutic molecules or nanoparticles to be transferred by intracellular delivery into the cells [Paragraphs 0052-0057]; wherein an alternating signal applied to the interdigitated transducer generates acoustic wave energy through the piezoelectric substrate (10) that can be transferred to the plurality of cells [Paragraphs 0052-0090]. 

Regarding Claim 2, Zheng, Hai-Rong et al. teaches the intracellular delivery device (see Fig. 2), wherein the acoustic wave energy is propagated as a surface acoustic wave along the working surface [Paragraphs 0102-0104].

Regarding Claim 6, Zheng, Hai-Rong et al. teaches the intracellular delivery device (see Fig. 2) , wherein the receptacle (30)  has a base wall acoustically coupled to the working surface [Paragraphs 0052-0057].

Regarding Claim 11, Zheng, Hai-Rong et al. teaches intracellular delivery device (see Fig. 2), wherein the working surface is configured to directly contact the cell media [Paragraphs 0052-0057].

Regarding Claim 12, Zheng, Hai-Rong et al. teaches intracellular delivery device (see Fig. 2), wherein the piezoelectric substrate (10)  is formed from lithium niobate (LiNbOs) [Paragraph 0054].

Regarding Claim 13, Zheng, Hai-Rong et al. teaches an intracellular delivery method [Abstract, Paragraphs 0052-0057, see also Fig. 2] comprising: exposing a cell media to acoustic wave energy including surface acoustic waves, the cell media comprising a plurality of cells and therapeutic molecules and/or nanoparticles [Paragraphs 0052-0090]; wherein the therapeutic molecules and/or nanoparticles are transferred into the exposed cells by intracellular delivery [Paragraphs 0052-0090].

Regarding Claim 14, Zheng, Hai-Rong et al. teaches intracellular delivery method, wherein the therapeutic molecules include nucleic acids [Paragraphs 0052-0057].
Allowable Subject Matter
Claims 3-5, 7-10, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation an intercellular delivery device that includes wherein the acoustic wave energy is further propagated as a surface reflected bulk wave within the piezoelectric substrate and internally reflected between the working surface and an adjacent surface of the piezoelectric substrate.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 4-5 is the inclusion of the limitation an intercellular delivery device that includes wherein the at least one interdigitated transducer is adapted to propagate surface acoustic waves having a frequency of greater than 10 MHz.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7-9 is the inclusion of the limitation an intercellular delivery device that includes a coupling medium between a working surface of the intercellular delivery device and a receptacle base wall to facilitate acoustic coupling therebetween.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation an intercellular delivery device that includes a receptacle includes a plurality of wells that accommodate cell media therein.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 15 is the inclusion of an intercellular delivery method that includes the method steps of acoustic wave energy further including surface reflected bulk waves.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 16 is the inclusion of an intercellular delivery method that includes the method steps of exposing the cell media to acoustic energy generated by surface acoustic waves having a frequency greater than 10 MHz.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of an intercellular delivery method that includes the method steps of exposing the cell media to acoustic energy generated by surface acoustic waves having a frequency of about 30 MHz.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of an intercellular delivery method that includes the method steps of exposing the cell media to acoustic wave energy for at least 30 seconds.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 19 is the inclusion of an intercellular delivery method that includes the method steps of exposing the cell media to acoustic wave energy for 5 minutes.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 20 is the inclusion of an intercellular delivery method that includes the method steps of exposing the cell media to acoustic wave energy for 10 minutes.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853